UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2006 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-25935 THE RIDGEWOOD POWER GROWTH FUND (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3495594 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 1314 King Street, Wilmington, Delaware 19801 (Address of Principal Executive Offices) (Zip Code) (302) 888-7444 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of October 31, 2007, there were 658.1067 Investor Shares outstanding. THE RIDGEWOOD POWER GROWTH FUND FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September 30, December 31, 2006 2005 ASSETS (unaudited) Current assets: Cash and cash equivalents $ 2,379 $ 1,906 Accounts receivable, net of allowance 1,163 1,367 Notes receivable - current portion 123 140 Due from affiliates 181 733 Deferred income taxes - 429 Inventory 721 640 Prepaid expenses and other current assets 457 227 Total current assets 5,024 5,442 Notes receivable - noncurrent portion 1,407 1,500 Investments 213 192 Property, plant and equipment, net 19,242 20,812 Goodwill 227 227 Intangibles, net 4,881 5,897 Other assets 47 5 Total assets $ 31,041 $ 34,075 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 540 $ 1,311 Accrued expenses 350 230 Long-term debt - current portion 865 1,190 Due to affiliates 2,099 881 Total current liabilities 3,854 3,612 Long-term debt - noncurrent portion 2,079 2,609 Other liabilities 1,738 1,735 Deferred income taxes, net 957 1,515 Minority interest 6,246 6,855 Total liabilities 14,874 16,326 Commitments and contingencies Shareholders’ equity: Shareholders’ equity (658.1067 Investor Shares issued and outstanding) 16,546 18,111 Managing Shareholder's accumulated deficit (1 management share issued and outstanding) (379 ) (362 ) Total shareholders’ equity 16,167 17,749 Total liabilities and shareholders’ equity $ 31,041 $ 34,075 The accompanying notes are an integral part of these financial statements. 3 THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited, in thousands, except per share data) Nine Months Ended Three Months Ended September 30, September 30, 2006 2005 2006 2005 Revenues $ 10,381 $ 9,304 $ 3,082 $ 2,875 Cost of revenues 6,926 6,511 2,651 2,454 Gross profit 3,455 2,793 431 421 Operating expenses: General and administrative expenses 2,058 2,791 762 592 Management fee to the Managing Shareholder 1,234 1,234 411 411 Total operating expenses 3,292 4,025 1,173 1,003 Income (loss) from operations 163 (1,232 ) (742 ) (582 ) Other income (expense): Interest income 60 70 21 22 Interest expense (242 ) (739 ) (90 ) (275 ) Equity in income (loss) from RUK 51 (425 ) 140 (356 ) Gain (loss) on sale of ZAP securities 3 (708 ) - (568 ) Other (expense) income, net 5 588 12 (5 ) Total other (expense) income, net (123 ) (1,214 ) 83 (1,182 ) Income (loss) before income tax and minority interest 40 (2,446 ) (659 ) (1,764 ) Income tax expense (benefit) 93 62 (299 ) - Lossbefore minority interest (53 ) (2,508 ) (360 ) (1,764 ) Minority interest in the (earnings) loss of subsidiaries (411 ) (83 ) (17 ) 70 Net loss (464 ) (2,591 ) (377 ) (1,694 ) Foreign currency translation adjustment 31 508 (17 ) 138 Unrealized gain (loss) on ZAP securities 14 (272 ) - 573 Comprehensive loss $ (419 ) $ (2,355 ) $ (394 ) $ (983 ) Managing Shareholder - Net loss $ (5 ) $ (26 ) $ (4 ) $ (17 ) Shareholders - Net loss (459 ) (2,565 ) (373 ) (1,677 ) Net loss per Investor Share (698 ) (3,898 ) (567 ) (2,548 ) Distributions per Investor Share (1,750 ) (1,500 ) (750 ) (500 ) The accompanying notes are an integral part of these financial statements. 4 THE RIDGEWOOD POWER GROWTH FUND CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) NineMonths Ended September 30, 2006 2005 Cash flows from operating activities: Net cash provided by operating activities $ 3,848 $ 4,775 Cash flows from investing activities: Capital expenditures (516 ) (1,898 ) Proceeds from sale of equipment 32 52 Collections from notes receivable 110 95 Proceeds from sale of ZAP securities 45 709 Distributions from RUK - 1,051 Net cash (used in) provided by investing activities (329 ) 9 Cash flows from financing activities: Repayments under bank loans (843 ) (757 ) Cash distributions to minority shareholder (1,037 ) (1,674 ) Cash distributions to shareholders (1,163 ) (997 ) Net cash used in financing activities (3,043 ) (3,428 ) Effect of exchange rate on cash and cash equivalents (3 ) 44 Net increase in cash and cash equivalents 473 1,400 Cash and cash equivalents, beginning of period 1,906 769 Cash and cash equivalents, end of period $ 2,379 $ 2,169 The accompanying notes are an integral part of these financial statements. 5 THE RIDGEWOOD POWER GROWTH FUND NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) 1.BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules of the United States Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to SEC rules. These condensed consolidated financial statements should be read in conjunction with the Ridgewood Power Growth Fund (the “Fund”) Annual Report on Form 10-K for the year ended December31, 2005 filed with the SEC on August 17, 2007 (the “2005 Form 10-K”). No significant changes have been made to the Fund’s accounting policies and estimates disclosed in the 2005 Form 10-K. In the opinion of management, the condensed consolidated financial statements as of September 30, 2006, and for the nine and three-month periods ended September 30, 2006 and 2005, include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the consolidated financial position, results of operations and cash flows for the periods presented. The results of operations for the nine and three months ended September 30, 2006 and 2005 are not necessarily indicative of the results to be expected for the full year or any other period. Certain items in previously issued financial statements have been reclassified for comparative purposes. This had no effect on net income or loss. 2.DESCRIPTION OF BUSINESS The Fund is a Delaware trust formed in February 1997. The Fund began offering shares on February 9, 1998 and concluded its offering in April 2000. The objective of the Fund is to provide benefits to its shareholders through a combination of distributions of operating cash flow and capital appreciation. The Managing Shareholders of the Fund are Ridgewood Renewable Power LLC (“RRP”) and Ridgewood Power VI LLC (“Power VI”) (collectively, the “Managing Shareholder”). Effective January 1, 2001, Power VI assigned and delegated all of its rights and responsibilities to RRP and since that time has been an entity with only nominal activity. The Fund has been organized to invest primarily in independent power generation facilities, water desalinization plants and other infrastructure projects both in the US and abroad. The projects to be owned by the Fund may have characteristics that qualify the projects for government incentives. Among the possible incentives are ancillary revenue opportunities related to the fuel used by the power plants or tax incentives provided to projects in remote locations. The Fund’s accompanying condensed consolidated financial statements include the financial statements of Ridgewood US Hydro Corporation (“US Hydro”) and Ridgewood Near East Holding LLC (“NEH”). The Fund’s condensed consolidated financial statements also include the Fund’s 30.4% interest in Ridgewood UK (“RUK”) which is accounted for under the equity method of accounting as the Fund has the ability to exercise significant influence but does not control the operating and financial policies of RUK. The Fund owns 70.8% interest in US Hydro and the remaining 29.2% minority interest is owned by Ridgewood Electric Power Trust V (“Trust V”). In addition, the Fund owns a 68.1% interest in NEH and the remaining minority interest is owned by Trust V (14.1%) and Ridgewood Egypt Fund (“Egypt Fund”) (17.8%). The interests of Trust V and Egypt Fund are presented as minority interest in the condensed consolidated balance sheets and statements of operations. 3. RECENT ACCOUNTING PRONOUNCEMENTS FIN 48 In June 2006, the Financial Accounting Standards Board ("FASB") issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes ("FIN 48") an interpretation of FASB Statement No. 109, Accounting for Income Taxes. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise's financial statements in accordance with SFAS 109 and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 will be effective for the Fund beginning January 1, 2007. The Fund does not believe that the adoption of FIN 48 will have a material impact on its consolidated financial statements. 6 THE RIDGEWOOD POWER GROWTH FUND NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited, dollar amounts in thousands) SFAS 157 In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements ("SFAS 157"), to define fair value, establish a framework for measuring fair value in accordance with generally accepted accounting principles (GAAP) and expand disclosures about fair value measurements. SFAS 157 requires quantitative disclosures using a tabular format in all periods (interim and annual) and qualitative disclosures about the valuation techniques used to measure fair value in all annual periods. SFAS 157 will be effective for the Fund beginning January 1, 2008. The Fund is currently evaluating the impact of adopting SFAS 157. SAB 108 In September 2006, the SEC issued Staff Accounting Bulletin No. 108,
